                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    BRUNO ROBERTO,                                       CASE NO. C18-0084-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    BCI COCA-COLA BOTTLING COMPANY OF
      LOS ANGELES, et al.,
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            The Court previously issued a Minute Order extending the discovery deadline, dispositive
18
     motions deadline, and the trial date. (Dkt. No. 15.) In addition to those extensions, the Court
19
     EXTENDS the trial briefs, proposed voir dire, and jury instructions deadline from February 6,
20
     2019 to March 25, 2019.
21
            DATED this 12th day of October 2018.
22
                                                            William M. McCool
23
                                                            Clerk of Court
24
                                                            s/Tomas Hernandez
25                                                          Deputy Clerk

26


     MINUTE ORDER
     C18-0084-JCC
     PAGE - 1
